Beo-wN, J.,
dissenting. The majority of the conrt relies on the recently announced decision in Colten v. Kentucky (1972), 32 L. Ed. 2d 584. There, the Supreme Court upheld the validity of a conviction under Ky. Rev. Stat. Section 437.016 (1) (f) (Cum. Supp. 1968), which states:
“ (1) A person is guilty of disorderly conduct if, with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he:
“(f) Congregates with other persons in a public place and refuses to comply with a lawful order of the police to disperse * * *
The Supreme Court found that the Kentucky statute “* * * authorized conviction for refusing to disperse with the intent of causing inconvenience, annoyance, or alarm. Any person who stands along in a group of persons along a highway where the police are investigating a traffic violation and seeks to engage the attention of an officer issuing a summons should understand that he could he convicted under subdivision (f) of Kentucky’s state statute if he fails to obey an order to move on. * * * I agree with the Kentucky court when it said ‘We believe that citizens who desire to obey the statute will have no difficulty in understanding it * * V ”
The statute was upheld because (1) the type of conduct proscribed in part (f) specifically provided an ascertainable standard of guilt so that “no man shall be held criminally responsible for conduct which he could not reasonably understand to be proscribed,” and (2) “a crime is committed only where there is no bona fide intention to exercise a constitutional right. * * * Individuals may not *175be convicted under the Kentucky statute merely for expressing unpopular or annoying ideas.”
Section 901-d4 of the Code of Ordinances of the City of Cincinnati, entitled “Disorderly Conduct,” provides:
“It shall be unlawful for any person to willfully conduct himself or herself in a noisy, boisterous, rude, insulting, or other disorderly manner, with the intent to abuse or annoy any person or the citizens of the city or any portion thereof.”
It is my view that in accordance with the above standards, the Cincinnati ordinance in question (as opposed to the Kentucky Statute) does not provide sufficient fair warning to the public nor certainty of interpretation by courts and juries as to what constitutes illegal conduct, and may infringe upon the bona fide intentional exercise of constitutionally protected rights.
A disorderly person is defined under the Cincinnati ordinance as one who acts in a “noisy, boisterous, rude, insulting or other disorderly maimer.” In considering this language it should be kept in mind that “the Constitution does not bar enactment of laws regulating conduct, even though connected with speech, press, assembly, and petition, if such laws specifically bar only the conduct deemed obnoxious and are carefully and narrowly aimed at that forbidden conduct.” Concurring opinion of Justice Black, Gregory v. City of Chicago (1969), 394 U. S. 111, 118, and also see Cox v. Louisiana, supra (379 U. S. 536). However, the terms “noisy” and “boisterous” by themselves are insufficiently narrow and may infringe upon the exercise of constitutionally protected rights.
“ * * # statutes or ordinances prohibiting ‘noise’ are valid only to the extent that they are necessary to the protection of other important public interest, e. g\, the prohibition of horn blowing or other noise in a hospital zone. Prohibition of noise per se is unconstitutional.” Landry v. Daley (1968), 280 F. Supp. 968, cited with approval in Gardner v. Ceci (1970), 312 F. Supp. 516. See also, Edwards v. South Carolina (1963), 372 U. S. 229.
*176A political speech by the presidential candidate of a major party may be both “noisy” and “boisterous”, and even “rude” and “insulting”, and may be given with the intent to annoy the opposition party, yet which one of ns would seriously consider prosecuting him for disorderly conduct. Yet, under the ordinance the candidate would be guilty of disorderly conduct. This example points up two of the inherent dangers of such a vague and overbroad ordinance: (1) selective enforcement against only unpopular conduct but not against popular causes, and (2) making criminal rightful acts (such as political campaigning).
The description of proscribed conduct in the Cincinnati ordinance concludes with the catch-all phrase “* * * or other disorderly manner. ’ ’ Standing alone, such a broad description of criminal conduct would be patently unconstitutional. See Edwards v. South Carolina (1963), 372 U. S. 229, supra; and Terminiello v. City of Chicago (1949), 337 U. S. 1, where narrower ordinances were condemned by the Supreme Court. Even after construing this vague residual phrase in its most favorable constitutional interpretation, that is, as denoting behavior similar to the immediately preceding enumerated conduct, I still find it lacking in specificity and objectivity.
The requirement that criminal offenses be defined with appropriate definiteness (United States v. Cardiff (1952), 344 U. S. 174), which was a fundamental concept of the common law (Pierce v. United States (1941), 314 U. S. 306), is today universally regarded to be an essential element of due process of law under the Constitution of the United States (Connolly v. General Constr. Co. [1926], 269 U. S. 385; Columbus v. Thompson [1971], 25 Ohio St. 2d 26; Cincinnati v. Coates [1970], 21 Ohio St. 2d 66: Columbus v. DeLong [1962], 173 Ohio St. 81). This concept, which is necessary in a democracy, dictates that no man be held criminally responsible for conduct which could not be reasonably understood to be proscribed (United States v. Harriss [1954], 347 U. S. 612; Scull v. Virginia [1959], 359 U. S. 344; Colten v. Kentucky, supra, *177and no obedience may be exacted to a law so vague and indefinite as to be no rule or standard at all (Champlin Refining Co. v. Corporation Com. [1932], 286 U. S. 210), for such a law constitutes an invitation to engage in selective enforcement which may have a “chilling effect” on activities protected under the Constitution. Dombrowski v. Pfister (1965), 380 U. S. 479. See Winters v. New York (1948), 333 U. S. 507. Reasonable certainty in criminal enactments is all the more essential when vagueness might induce individuals to forego their rights of speech, press, and association for fear of violating an unclear law. See annotation, 16 L. Ed. 2d 1231, 1234. Such vagueness is unconstitutional, not only because it fails to warn a person that his behavior may be criminal, but also because it compels enforcement officers, as well, to guess at what violates the law, thus either setting the stage for arbitrary police action, or, if police and prosecutors evolve their own set of rational standards of enforcement, constituting an inappropriate delegation of criminal lawmaking authority (see Scott v. District Attorney [1970], 309 F. Supp. 833, 836, cited with approval, Severson v. Duff [1970], 322 F. Supp. 4). Even “well-intentioned prosecutors and judicial safeguards do not neutralize the vice of a vague law.” (Baggett v. Bullitt [1964], 377 U. S. 360, 373.)
With regard to the doctrine of overbreadth, in N. A. A. C. P. v. Alabama, ex rel. Flowers (1964), 377 U. S. 288, 307, the U. S. Supreme Court has said: “This court has repeatedly held that a governmental purpose to control or prevent activities constitutionally subject to state regulation may not be achieved by means which sweep unnecessarily broadly and thereby invade the area of protected freedoms.” See also Cox v. Louisiana (1965), 379 U. S. 536. The ultimate danger of overbreadth is that it “licenses the jury to create its own standard in each case.” See Herndon v. Lowry (1937), 301 U. S. 242, at 263.
If such statutes are on their face repugnant to due process of law because of vagueness or overbreadth, a reviewing court is obligated to invalidate them and the con*178victions in the court below, irrespective of the acts of the defendants, for this nation has rightly held long ago that “illegal” laws constitute as great a potential danger to society as do the allegedly illegal acts committed in violation of them. There can be no greater “crime” than to allow the continued existence of a statute so vague on its face that it may make criminal an innocent and lawful act of expression or action. “It is the ordinance on its face that sets the standard of conduct and warns against transgression. The details of the offense could no more serve to validate the ordinance than could the details of an offense charged under an ordinance suspending unconditionally the right of assembly and free speech.” Coates v. Cincinnati (1971), 402 U. S. 611, 616. See also Winters v. New York, supra (333 U. S. 507). In accord, we need not judge the propriety of defendants’ acts on the day in question.
I now turn to consider the validity of Section 901-r2 of the Code of Ordinances of the City of Cincinnati, entitled “Resisting an Officer. ”
At any time an ordinance on its face conflicts with a state statute which requires knowledge, such ordinance can not be cured by a special instruction to the jury as to mens rea.
It is the ordinance which defines the crime, it is the ordinance under which citizens are held accountable, and “it is the ordinance on its face that sets the standard of-conduct and warns agains transgression” * * *. Coates v. Cincinnati (1971), 402 U. S. 611, 616. See also Winters v. New York, supra (333 U. S. 507). (Emphasis supplied.)
Ordinance 901-r2 provides:
“No person shall resist, hinder, obstruct, or abuse any police officer while such officer is engaged in the lawful performance of his duties.
“Whoever violates this provision shall be imprisoned in the Workhouse for a period of not more than one (1) year, or fined not more than five thousand dollars ($5,000), or both.”
Appellants Hoffman and Berliner assert that the ab*179sence of scienter (knowingly and willfully resisting, hindering, obstructing or abusing any police officer) renders the ordinance, on its face, violative of Section 3, Article XVIII of the Ohio Constitution, in light of the fact that the' corresponding state statute, B. C. 2917.33, requires scienter.
• The power of any Ohio municipality to enact local police regulations is derived directly from Section 3 of Article XVIII of the Ohio Constitution and is no longer dependent upon any legislative grant thereof, as it was. prior to the adoption in 1912 of that section of the • Constitution. Village of West Jefferson v. Robinson (1965), 1 Ohio St. 2d 113. Section 3, Article XVIII, .states that “municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary, and other - similar;regulations as are not in conflict with general laws.” Thus, police and similar regulations under the powers . of local. self-government so established by. the Constitution must yield to general laws of statewide scope and application, and statutory enactments' repre-; senting the general exercise of police power-by -the state prevail over the police and similar regulations in the exorcise by a municipality of the powers of local self-government. State, ex rel. Klapp, v. Dayton P. & L. Co. (1967), 10 Ohio St. 2d 14.
In Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 359, it was early stated that general laws are such as:
¡i * # *relate to police, sanitary and other-.similar regulations, and which apply uniformly throughout -the state * * * for the peace, health and safety of all -of. its people, wholly separate and distinct from, and without. re: ference to, any of its political subdivisions — such- as regulate the morals of the people, the purity of their food, the protection of .the streams, the safety, of buildings and similar matters.” •
" It is this flexible line of distinction between internal functions -and power that the courts of this state have been *180most firmly committed through the years, despite occasional strains and misgivings. See “Municipal Corporations and the Police Power in Ohio/’ 29 Ohio St. L. J. 29, 31. Within the constitutional term “police regulations,” municipal powers are — so long as not in conflict with “general laws” and so long as confined to within the territorial limits of the municipality — as broad as that of the state. Cleveland Tel. Co. v. Cleveland (1918), 98 Ohio St. 358; Benjamin v. Columbus (1957), 167 Ohio St. 103. However, such municipal police regulations must be reasonable (Froelich v. Cleveland (1919) 99 Ohio St. 376), both to come properly within municipal power and to comport with due process and equal protection provisions of the state and federal constitutions. The means adopted to achieve valid municipal objectives must be suitable to those ends, and must have a real and substantial relationship to their purpose (see Leet v. Eastlake (1966), 7 Ohio App. 2d 218). The means must not be unduly oppressive to the individual, nor interfere with the private rights beyond the necessities of the situation. (Froelich v. Cleveland, supra [99 Ohio St. 376].)
For many years the test for determining whether an ordinance is in conflict with general laws has seemingly been whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa. Struthers v. Sokol (1923), 108 Ohio St. 263. There could be no conflict unless one authority permitted an act which was forbidden or prohibited by the other. Under Solcol the courts have become involved in the task of interpretation to determine if the ordinance does in fact permit what the statute prohibits, or, as more appropriate to the present inquiry, forbid what the statute permits.
But the Solcol test is not exclusive. Cleveland v. Betts (1958), 168 Ohio St. 386. One alternative in defining “conflict” is to hold that where the state criminal statute covers the same subject matter as the municipal ordinance, the ordinance is void, it attempts in substance to modify the statute. This rule would have application where the *181General Assembly eonld have prohibited an act, here non-willful unknowing resistance, by deleting an element of a crime — scienter—but did not. An implied right to do an act not expressly prohibited by the state has thus accrued, and a municipality has no right to modify a state criminal statute of general application. The rationale for such a policy is the need for uniformity in criminal law. See The Status of the Police Power of Ohio Municipalities to Enact Criminal Ordinances, 14 W. R. L. Rev. 786, 788.
This view has been manifested in the area of felonious crimes, where in many jurisdictions it has been generally viewed that felonies cannot be dealt with by ordinances under general powers since they are regarded as of state-wide and not local concern. See 6 McQuillan, Municipal Corporations, 418, Section 23.06. Likewise, the power to define serious crimes is not a power of home rule in Ohio. See paragraph one of the syllabus in State v. O’Mara (1922), 105 Ohio St. 94, approved in Steele v. State, 121 Ohio St. 332; Local Government Law — Municipal Power to Define Crimes, 13 Ohio St. L. J. Ill; Home Eule Powers in Theory and Practice, 9 Ohio St. L. J. 18, 68; 14 W. R. L. Rev. 786, 796.
Police and similar regulations under the powers of local self-government established by the Constitution of Ohio must yield to general laws of state-wide scope and application, and statutory enactments representing the general exercise of police power by the state prevail over police and similar regulations in the exercise by a municipality of the powers of local self-government.. Paragraph one of the syllabus in State, ex rel. Klapp, v. Dayton P. & L. Co. (1967), 10 Ohio St. 2d 14; Beacon Journal Publishing Co. v. Ákron (1965), 3 Ohio St. 2d 191, 195; Cleveland Telephone Co. v. Cleveland (1918), 98 Ohio St. 358; State, ex rel. Arey, v. Sherrill (1944), 142 Ohio St. 574.
R. C. 2917.33 provides, in pertinent part:
“No person shall * * * knowingly and willfully resist, obstruct, or abuse a sheriff, or other officer in the execution of his office.”
*182Thus, under R. C. 2917.33, a person who unknowingly and unwillfully resists, obstructs or abuses an officer is innocent, whereas, under the Cincinnati ordinance he would be guilty.
The absence of the element of scienter from Cincinnati Ordinance 901-r2 is in conflict with R. C. 2917.33, a law of general application applied uniformly throughout the state, which general law specifically requires that a person must both know that he is interfering with an officer' and he-must intend to so interfere. Where both the state and municipality attempt to delinate essentially the same crime, the latter’s omission of the significant element of scienter may transform conduct which is unlawful under state law (here unintentional or unknowing resistance) into a crime under city law. Thus, the ordinance prohibits what -the statute permits (see Sokol,- supra) and'in so-doing contravenes the expressed policy of the state with respect to the requirement of- scienter in this particular crime. Cf. Cleveland v. Betts, supra (168 Ohio St. 386, 389).
For' the foregoing reasons, I would reverse -the judgment of the Court of Appeals.